* Writ of error granted.
This suit was instituted by Mrs. C. B. Brown and Joe A. Vera against C. C. Peters and the D. V. Brooks Company to recover a balance of $230 due on certain promissory notes and to foreclose a chattel mortgage lien on a certain automobile. But there was no allegation as to the value of the machine, which is necessary to invoke the jurisdiction of the court. By reason of that error, the general demurrer to the petition should have been sustained.
For the reasons given in the opinion in the case of D. V. Brooks Co. v. Mrs. Joe A. Vera et al. (Tex.Civ.App.) 58 S.W.2d 1061, this day filed, which is adopted as the opinion in this case, the judgment of the trial court is reversed and remanded.